Citation Nr: 0403689	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  95-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an Epstein-Barr 
type viral infection, claimed as due to radiation exposure.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation, to include a disability 
manifested by general health problems, a genetic disorder 
resulting in birth defects, and degeneration of the bones.  


REPRESENTATION

Appellant represented by:	Ernest C. Baynard, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In a June 1998 decision, the Board 
denied entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD); 
Epstein-Barr virus infection, and residuals of radiation 
exposure, to include skin cancer, general health problems, a 
genetic disorder, birth defects, and degeneration of the 
spine and bones.  In a March 2001 Order, the Unites States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's June 1998 decision and remanded the matter to the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).

In a March 2002 decision, the Board denied entitlement to 
service connection for Epstein Barr virus infection and for 
residuals of radiation exposure, to include general health 
problems, a genetic disorder, birth defects, and degeneration 
of the bones.  The Board deferred the issues of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, and skin cancer for additional development by the 
Board's Evidence Development Unit.  In a March 2003 Order, 
the Court vacated the Board's March 2002 decision denying 
entitlement to service connection for Epstein Barr virus 
infection and for residuals of radiation exposure, to include 
general health problems, a genetic disorder, birth defects, 
and degeneration of the bones.  The Court remanded those 
issues to the Board for compliance with the Court's decision 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, as a result of decisions by the United States 
Court of Appeals for the Federal Circuit and policy changes 
by VA, on December 19, 2003, the Board remanded the issues of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, and skin cancer to the RO for additional 
development.  The Board notes that the December 2003 Board 
remand has the same docket number as this decision.  Thus, 
although the issues of entitlement to service connection for 
a psychiatric disorder, to include PTSD, and skin cancer have 
the same docket number as this decision, they are being 
developed separately in accordance with the December 2003 
remand.  Accordingly, the issues presently before the Board 
are entitlement to service connection for Epstein Barr virus 
infection and for residuals of radiation exposure, to include 
general health problems, a genetic disorder, birth defects, 
and degeneration of the bones.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

On November 9, 2000, the VCAA was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. at 187.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. At 2099-2100.  In the instant action, 
the veteran's claims were filed prior to the date of 
enactment and are not yet final; therefore, the VCAA is 
applicable.

As previously noted, the issues before the Board in this 
matter are entitlement to service connection for Epstein Barr 
virus infection and for residuals of radiation exposure, to 
include general health problems, a genetic disorder, birth 
defects, and degeneration of the bones.  As found by the 
Court in the March 2003 Order, the veteran has not been 
notified by the RO of the notice and duty to assist 
provisions in the VCAA.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  

In his statements and arguments, the veteran has mentioned 
various symptoms such as pain in the joints, numbness in the 
hands, sleeplessness, and fatigue.  The Board also notes that 
in August 1997, the veteran reported having Epstein-Barr 
virus as a result of radiation exposure.  However, he later 
stated that that was a misdiagnosis and noted that he had 
undergone several VA radiological examinations prior to the 
blood test.  

Finally, the Board notes that on May 8, 2003, the National 
Research Council (NRC) published a report finding that the 
methods used by the Defense Threat Reduction Agency (DRTA) to 
calculate reconstructed dose estimates required under 
38 C.F.R. § 3.311 are generally valid for estimating average 
dose exposure.  However, the NRC found that the methodology 
used to calculate upper-bound doses for external and inhaled 
exposures often underestimated exposure and was highly 
uncertain.  DTRA is now using a new methodology to 
reconstruct dose estimates.  The record clearly demonstrates 
that the veteran was a participant in radiation-risk activity 
as defined by 38 C.F.R. § 3.309(d)(3)(ii)(a).  Because the 
veteran's reconstructed dose estimate was made prior to May 
8, 2003, the Board is compelled to conclude that a 
recalculation under the new methodology is warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following action:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to all pending claims.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  To the extent appropriate, the 
RO should complete any additional 
development necessary in any issues in 
appellate status.  In accordance with 
Quartuccio, the RO should inform the 
veteran of the specific information 
and/or evidence needed to support his 
claims, such as current diagnoses of 
disabilities, statements from medical 
professionals linking the veteran's 
current disabilities to radiation 
exposure or any other incident of 
military service, and a radiation dose 
estimate from a credible source in 
support of his contention that the DTRA 
dose estimate is incorrect; what evidence 
VA is responsible for obtaining; and what 
evidence the veteran is responsible for 
submitting to VA. 

2.  As part of the notification and 
development process, appropriate action 
should be undertaken to address the 
veteran's contentions that there are 
"secret" United States Government 
medical records for him which have, or 
may have, information on the amount of 
radiation to which he was exposed and 
other factors related to his claims.

3.  As a result of the May 8, 2003, NRC 
report, the RO should request a 
recalculation of the veteran's dose 
estimate in accordance with VA Fast 
Letter 03-31 and any other applicable VA 
directives.  

4.  Arrangements should also be made for 
the veteran to receive medical examination 
by an appropriate specialist(s) for the 
purpose of determining whether the veteran 
has a disease or disability that is the 
result of exposure to radiation during his 
military service.  The claims folder 
should be reviewed by the examiner(s) in 
conjunction with the examination(s).  The 
examining physician(s) should be asked to 
specifically state whether any disease or 
disability is at least as likely as not 
due to or the consequence of radiation 
exposure during service and the rationale 
for such conclusions.

5.  After any additional necessary notice 
and development has been completed, the RO 
should again review the record.  If any 
benefit sought on appeal for which a 
notice of disagreement has been filed 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




